Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 11/18/2020 have been examined, of which claims 1, 10 and 18 are independent.

Claim Objections
Claims 3, 5, 7, 13, 15, 19 are objected to because of the following informalities:  
Claim 3 recites “The apparatus of claim 2, wherein wherein the DCI”, which appears to be typographical error. 
Claim 7 recites “the processing circuitry”, which appears to be typographical error. For the consistency in claim language, the examiner suggests to amend “the processor circuitry”. 
Claim 15 recites “the processing circuitry is further”, which appears to be typographical error. For the consistency in claim language, the examiner suggests to amend “the one or more processors are further”. 
Claims 5, 13 and 19 recite “the same”, where “the” does not refer to antecedent basis in claim. The examiner suggests to amend limitation to “same”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10-12, 14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoshnevisan et al. (US 20200413427, supported by provisional 62868168).

Regarding claim 10, Khoshnevisan teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, are to cause a next-generation NodeB (gNB) (Para 28: means for, apparatus, processors, and computer-readable mediums for performing techniques and methods that may be complementary to the operations by the UE described herein, for example, by a BS; Para 215-219: a computer-readable medium having instructions stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described) to: 
determine downlink control information (DCI) that is to schedule one or more shared channels with different transport blocks (TBs) in different slots (Para 179: FIG. 16, a multi-TTI grant DCI 1602 schedules 4 PUSCH transmissions 1610; Para 78: a Multi-Transmission Time Interval (Multi-TTI) grant generally refers to a single grant (e.g., Downlink/Uplink grant) that schedules multiple transport blocks (TBs) (e.g., PDSCH or PUSCH) on multiple TTIs. In an aspect, a TTI includes a slot or a mini-slot of an NR subframe), wherein the one or more shared channels include a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (Para 179: FIG. 16, a multi-TTI grant DCI 1602 schedules 4 PUSCH transmissions 1610); and 
encode a physical downlink control channel (PDCCH) message that includes the DCI for transmission to a user equipment (UE) (Para 179: FIG. 16, a multi-TTI grant DCI 1602 schedules 4 PUSCH transmissions 1610; Para 168 describes DCI that requests CSI and PDCCH that triggers CSI report; Para 71: the processor 220 processes (e.g., encode and symbol map) the data and control information to obtain data symbols and control symbols, control information is for PDCCH).

Regarding claim 18, Khoshnevisan teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, are to cause a user equipment (UE) (Para 215-219: a user terminal 120 (see FIG. 1) including a processor, machine-readable media; a computer-readable medium having instructions stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described) to: 
receive downlink control information (DCI) from a physical downlink control channel (PDCCH) message (Para 8: receiving downlink control information (DCI) scheduling a plurality of transmission time intervals (TTIs) for grant based uplink transmissions; Para 71: the processor 220 processes (e.g., encode and symbol map) the data and control information to obtain data symbols and control symbols, control information is for PDCCH), the DCI to schedule one or more shared channels with different transport blocks (TBs) in different slots (Para 179: FIG. 16, a multi-TTI grant DCI 1602 schedules 4 PUSCH transmissions 1610; Para 78: a Multi-Transmission Time Interval (Multi-TTI) grant generally refers to a single grant (e.g., Downlink/Uplink grant) that schedules multiple transport blocks (TBs) (e.g., PDSCH or PUSCH) on multiple TTIs. In an aspect, a TTI includes a slot or a mini-slot of an NR subframe), wherein the one or more shared channels include one or more physical uplink shared channels (PUSCHs) (Para 179: FIG. 16, a multi-TTI grant DCI 1602 schedules 4 PUSCH transmissions 1610); and 
encode one or more PUSCH messages for transmission based on the DCI (para 179: the UE may transmit the CSI report in PUSCH 3 (shown as Option 1) which is the first scheduled PUSCH transmission that satisfies both the Z and Z′ processing time requirements, the UE may transmit the CSI report in the last scheduled PUSCH transmission (shown as Option 2) which also satisfies both the Z and Z′ processing time requirements).

Regarding claim 11, Khoshnevisan further teaches wherein the DCI is to schedule three PUSCHs with different TBs (Para 179: FIG. 16, a multi-TTI grant DCI 1602 schedules 4 PUSCH transmissions 1610; fig 16 shows DCI scheduling four PUSCH in different TBs, which includes option of three PUSCHs with different TBs).

Regarding claim 12, Khoshnevisan further teaches wherein each respective shared channel of the one or more shared channels is scheduled within a respective slot (fig 16 shows the multi-TTI scheduling 4 PUSCH in 4 TBs/slots/TTI; Para 78-79, 179).

Regarding claim 14 and 20, Khoshnevisan further teaches wherein: wherein: the DCI includes an independent new data indicator (NDI) for each respective shared channel (Para 79: a multi-TTI grant may have a large size as some of the scheduling parameters are not common across the scheduled slots/mini-slots, and need to be indicated for each slot in the grant, examples of such parameters include but are not limited to New Data Indicator (NDI)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan et al. in view of Bendlin et al. (WO 2018031623, published one year prior to effective filing date of application)

 Regarding claim 1, Khoshnevisan teaches an apparatus (base station 110, fig 2) comprising: 
memory (memory 242, fig 2) to store downlink control information (DCI) (fig 2, controller 240 coupled to memory 242; Para 74: memory stores data for BS; Para 71: control information for PDCCH, group common PDCCH is received from controller 240; it would be obvious that DCI for PDCCH would be stored in memory); and 
processor circuitry, coupled with the memory (fig 2, controller 240 and processor 220 coupled to memory 242), to: 
wherein the DCI is to schedule one or more shared channels with different transport blocks (TBs) in different slots (Para 179: FIG. 16, a multi-TTI grant DCI 1602 schedules 4 PUSCH transmissions 1610; Para 78: a Multi-Transmission Time Interval (Multi-TTI) grant generally refers to a single grant (e.g., Downlink/Uplink grant) that schedules multiple transport blocks (TBs) (e.g., PDSCH or PUSCH) on multiple TTIs. In an aspect, a TTI includes a slot or a mini-slot of an NR subframe); and 
encode a physical downlink control channel (PDCCH) message that includes the DCI for transmission to a user equipment (UE) (Para 179: FIG. 16, a multi-TTI grant DCI 1602 schedules 4 PUSCH transmissions 1610; Para 168 describes DCI that requests CSI and PDCCH that triggers CSI report; Para 71: the processor 220 processes (e.g., encode and symbol map) the data and control information to obtain data symbols and control symbols, control information is for PDCCH).

Khoshnevisan teaches the scheduling of multiple PUSCHs across multiple TTIs, using a single DCI. The base station sending PSCCH with DCI that includes the scheduling grant information is obvious to store the information in memory, at least for the communications between the processors 240 and 220 in fig 2. Further, Bendlin is directed to flexible TTI and DCI to inform the scheduling of PDSCH in multiple TTIs. 

Bendlin further teaches memory to store downlink control information (DCI) and retrieve the DCI from the memory (abstract: new radio NodeB (gNB) comprises a memory to store a value indicating the duration of the TTI; fig. 1 shows the PDCCH including the information for TTI duration, thus considered DCI; Page 4 line 1-2: the TTI duration may be encoded in the downlink control information (DCI); it would be obvious to retrieve the stored information in memory for utilization). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-TTI scheduling as taught by Khoshnevisan with storing the information for DCI in memory as taught by Bendlin for the benefit of reducing signaling overhead as taught by Bendlin in page 11 line 29-30.

Regarding claim 2, Khoshnevisan further teaches wherein the one or more shared channels include a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (Para 179: FIG. 16, a multi-TTI grant DCI 1602 schedules 4 PUSCH transmissions 1610).

 Regarding claim 3, Khoshnevisan further teaches wherein the DCI is to schedule three PUSCHs with different TBs (Para 179: FIG. 16, a multi-TTI grant DCI 1602 schedules 4 PUSCH transmissions 1610; fig 16 shows DCI scheduling four PUSCH in different TBs, which includes option of three PUSCHs with different TBs).

 Regarding claim 4, Khoshnevisan further teaches wherein each respective shared channel of the one or more shared channels is scheduled within a respective slot (fig 16 shows the multi-TTI scheduling 4 PUSCH in 4 TBs/slots/TTI; Para 78-79, 179).

 Regarding claim 6, Khoshnevisan further teaches wherein: the DCI includes an independent new data indicator (NDI) for each respective shared channel (Para 79: a multi-TTI grant may have a large size as some of the scheduling parameters are not common across the scheduled slots/mini-slots, and need to be indicated for each slot in the grant, examples of such parameters include but are not limited to New Data Indicator (NDI)).


Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan et al. in view of Bendlin et al. in further view of Sony (R1-1902193: On transmission of multiple DL transport blocks)

 Regarding claim 5, Khoshnevisan in view of Bendlin teaches the limitations of the parent claims, including common single DCI for the multiple shared channels. 

Khoshnevisan in view of Bendlin fails to teach, but Sony teaches wherein a plurality of fields within the DCI are common among multiple shared channels (section 3), and wherein: a frequency domain resource allocation indicated in the DCI is the same for multiple shared channels (section 3, agreements for multiple TBs in DL and UL scheduled by one DCI, some parameter values are the same across all the TBs including frequency hopping flag; proposal 3: resource assignment and number of PDSCH/ PUSCH repetitions is the same for each TB within a set of multiple scheduled TBs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-TTI scheduling as taught by Khoshnevisan in view of Bendlin with common parameters across multiple TBs scheduled by one DCI as taught by Sony for the benefit of efficient DCI size and utility of as taught by Sony in section 3.

 Regarding claim 7, Khoshnevisan in view of Bendlin teaches the limitations of the parent claims, including Khoshnevisan teaches HARQ ID and code block group bits separately configured for TTIs of multi-TTI grant (para 79).  

Khoshnevisan in view of Bendlin fails to teach, but Sony teaches wherein the processing circuitry is further to generate a dynamic hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook for multiple transmit time interval (multi-TTI) scheduling for PDSCH transmissions with multiple transport blocks (TBs) (section 4, second option and proposal 5: scheduling initial TBs with one DCI and retransmission for the same set of initially transmitted TBs in one DCI, where in DCI for retransmission indicates which TBs are being re-transmitted be signaled with a bitmap; it is understood that codebook is a sequence of bits, thus considered for bitmap for the TBs to be retransmitted). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-TTI scheduling as taught by Khoshnevisan in view of Bendlin with common parameters across multiple TBs scheduled by one DCI as taught by Sony for the benefit of efficient DCI size and utility of as taught by Sony in section 3.


Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan et al. in view of Bendlin et al. in further view of Sony in further view of Yin et al. (US 20190149271) 

 Regarding claim 8, Khoshnevisan in view of Bendlin and Sony teach the limitations of the parent claim. 

Khoshnevisan in view of Bendlin and Sony fails to teach, but Yin teaches wherein the dynamic HARQ-ACK codebook includes two concatenated sub-codebooks, and wherein a first sub-codebook is to carry HARQ-ACK for TB- based PDSCH scheduling, and a second sub-codebook is for code block group (CBG) based PDSCH scheduling (Para 79: for multiple DL transmission on a single CC and semi-static HARQ-ACK codebook, the codebook size can be determined at least by the maximum number of TBs based on configuration for the DL cell, and the configured number of CBGs per TB of the configured DL cell; Para 94: the no_HARQ-ACK_perDLTx parameter may be very useful for CBG-based transmission, especially for CBG-based retransmission. Since a retransmission is likely to contain a smaller number of CBGs within a CB, in a case of dynamic codebook size for CBG HARQ-ACK feedback, a smaller no_HARQ-ACK_perDLTx parameter fits the codebook size better for a CBG-based transmission and may greatly reduce the codebook size in the case of HARQ-ACK multiplexing of multiple DL transmission for CA and non-CA cases). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-TTI scheduling as taught by Khoshnevisan in view of Bendlin and Sony with codebook determination for HARQ-ACK multiplexing with DCI and CBG configurations as taught by Yin for the benefit of greatly reduce the codebook size in the case of HARQ-ACK multiplexing of multiple DL transmission as taught by Yin in Para 94.

 Regarding claim 9, Khoshnevisan in view of Bendlin and Sony fails to teach, but Yin teaches wherein the second sub-codebook includes HARQ-ACK bits for CBG-based PDSCH transmissions and PDSCH transmissions scheduled by a DCI scheduling multiple TTIs (Para 79: for multiple DL transmission on a single CC and semi-static HARQ-ACK codebook, the codebook size can be determined at least by the maximum number of TBs based on configuration for the DL cell, and the configured number of CBGs per TB of the configured DL cell). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-TTI scheduling as taught by Khoshnevisan in view of Bendlin and Sony with codebook determination for HARQ-ACK multiplexing with DCI and CBG configurations as taught by Yin for the benefit of greatly reduce the codebook size in the case of HARQ-ACK multiplexing of multiple DL transmission as taught by Yin in Para 94.


Claims 13, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan et al. in view of Sony 

 Regarding claim 13 and 19, Khoshnevisan teaches the limitations of the parent claims, including common single DCI for the multiple shared channels. 

Khoshnevisan fails to teach, but Sony teaches wherein a plurality of fields within the DCI are common among multiple shared channels (section 3), and wherein: a frequency domain resource allocation indicated in the DCI is the same for multiple shared channels (section 3, agreements for multiple TBs in DL and UL scheduled by one DCI, some parameter values are the same across all the TBs including frequency hopping flag; proposal 3: resource assignment and number of PDSCH/ PUSCH repetitions is the same for each TB within a set of multiple scheduled TBs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-TTI scheduling as taught by Khoshnevisan with common parameters across multiple TBs scheduled by one DCI as taught by Sony for the benefit of efficient DCI size and utility of as taught by Sony in section 3.

Regarding claim 15, Khoshnevisan teaches the limitations of the parent claims, including HARQ ID and code block group bits separately configured for TTIs of multi-TTI grant (para 79).  

Khoshnevisan fails to teach, but Sony teaches wherein the processing circuitry is further to generate a dynamic hybrid automatic repeat request- acknowledgement (HARQ-ACK) codebook for multiple transmit time interval (multi-TTI) scheduling for PDSCH transmissions with multiple transport blocks (TBs) (section 4, second option and proposal 5: scheduling initial TBs with one DCI and retransmission for the same set of initially transmitted TBs in one DCI, where in DCI for retransmission indicates which TBs are being re-transmitted be signaled with a bitmap; it is understood that codebook is a sequence of bits, thus considered for bitmap for the TBs to be retransmitted). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-TTI scheduling as taught by Khoshnevisan with common parameters across multiple TBs scheduled by one DCI as taught by Sony for the benefit of efficient DCI size and utility of as taught by Sony in section 3.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan et al. in further view of Sony in further view of Yin et al. 

Regarding claim 16, Khoshnevisan in view of Sony teach the limitations of the parent claim. 

Khoshnevisan in view of Sony fails to teach, but Yin teaches wherein the dynamic HARQ-ACK codebook includes two concatenated sub-codebooks, and wherein a first sub-codebook is to carry HARQ-ACK for TB-based PDSCH scheduling, and a second sub- codebook is for code block group (CBG) based PDSCH scheduling (Para 79: for multiple DL transmission on a single CC and semi-static HARQ-ACK codebook, the codebook size can be determined at least by the maximum number of TBs based on configuration for the DL cell, and the configured number of CBGs per TB of the configured DL cell; Para 94: the no_HARQ-ACK_perDLTx parameter may be very useful for CBG-based transmission, especially for CBG-based retransmission. Since a retransmission is likely to contain a smaller number of CBGs within a CB, in a case of dynamic codebook size for CBG HARQ-ACK feedback, a smaller no_HARQ-ACK_perDLTx parameter fits the codebook size better for a CBG-based transmission and may greatly reduce the codebook size in the case of HARQ-ACK multiplexing of multiple DL transmission for CA and non-CA cases). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-TTI scheduling as taught by Khoshnevisan in view of Sony with codebook determination for HARQ-ACK multiplexing with DCI and CBG configurations as taught by Yin for the benefit of greatly reduce the codebook size in the case of HARQ-ACK multiplexing of multiple DL transmission as taught by Yin in Para 94.

 Regarding claim 17, Khoshnevisan in view of Sony fails to teach, but Yin teaches wherein the second sub-codebook includes HARQ-ACK bits for CBG-based PDSCH transmissions and PDSCH transmissions scheduled by a DCI scheduling multiple TTls (Para 79: for multiple DL transmission on a single CC and semi-static HARQ-ACK codebook, the codebook size can be determined at least by the maximum number of TBs based on configuration for the DL cell, and the configured number of CBGs per TB of the configured DL cell). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multi-TTI scheduling as taught by Khoshnevisan in view of Sony with codebook determination for HARQ-ACK multiplexing with DCI and CBG configurations as taught by Yin for the benefit of greatly reduce the codebook size in the case of HARQ-ACK multiplexing of multiple DL transmission as taught by Yin in Para 94.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/15/2022